                            Case 2:19-cv-09172-DSF-E Document 4 Filed 10/24/19 Page 1 of 2 Page ID #:175



                      1        CRAIG G. STAUB, Bar No. 172857
                               cstaub@littler.com
                      2        LITTLER MENDELSON, P.C.
                      3        633 West 5th Street
                               63rd Floor
                      4        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      5        Facsimile: 213.443.4299
                      6
                               MAGGY ATHANASIOUS, Bar No. 252137
                      7        mathanasious@littler.com
                               LITTLER MENDELSON, P.C.
                      8        2049 Century Park East
                               5th Floor
                      9        Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               Attorneys for Defendants
                   12          ALL FREIGHT CARRIERS INC. and AFC
                               LOGISTICS INC.
                   13
                   14                                UNITED STATES DISTRICT COURT
                   15                              CENTRAL DISTRICT OF CALIFORNIA
                   16                                      WESTERN DIVISION
                   17          WAYNE YARIAN, individually, and       Case No. 19-cv-9172
                   18          on behalf of all others similarly
                               situated,                             ASSIGNED FOR ALL PURPOSES TO
                   19                                                JUDGE
                                             Plaintiff,
                   20                                                 DEFENDANTS’ NOTICE OF
                               v.                                     RELATED CASES
                   21                                                 [Local Rule 83-1.3.1]
                               ALL FREIGHT CARRIERS INC., an
                   22          Illinois Corporation; AFC LOGISTICS   State Complaint Filed: August 16, 2019
                               INC., an Illinois Corporation; and
                   23          DOES 1 through 100, inclusive,
                   24                        Defendants.
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 4 Filed 10/24/19 Page 2 of 2 Page ID #:176



                      1        TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF WAYNE
                      2        YARIAN AND HIS ATTORNEYS OF RECORD:
                      3                 Pursuant to Central District Local Rule 83-1.3.1, Defendants ALL FREIGHT
                      4        CARRIERS INC. d/b/a AFC TRANSPORT INC. and AFC LOGISTICS INC.,
                      5        (“Defendants”) hereby aver that, to Defendants’ knowledge, no action previously filed
                      6        or currently pending in the Central District appears to arise from the same or
                      7        substantially identical transactions, happenings or events as those alleged in Plaintiff
                      8        WAYNE YARIAN’S pending lawsuit.
                      9                 To Defendants’ knowledge, no action previously filed or currently pending in the
                   10          Central District appears to call for determination of the same or substantially identical
                   11          questions of law and fact or will entail substantial duplication of labor if heard by
                   12          different judges.
                   13
                               Dated: October 24, 2019                      Respectfully Submitted,
                   14
                   15
                                                                            /s/ Maggy M. Athanasious
                   16                                                       CRAIG G. STAUB
                   17                                                       MAGGY ATHANASIOUS
                                                                            LITTLER MENDELSON, P.C.
                   18                                                       Attorneys for Defendants
                                                                            ALL FREIGHT CARRIERS INC. and
                   19                                                       AFC LOGISTICS INC.
                   20
                               4845-0259-8826.1 105233.1000
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
